Citation Nr: 1709189	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-49 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 1980 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July2014, the Board reopened the Veteran's claim of entitlement to service connection for right ear hearing loss and remanded the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for a respiratory disability to include chronic obstructive pulmonary disease (COPD), and tinnitus.  In a November 2014 rating decision, service connection for tinnitus was granted.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

When the case was most recently before the Board in January 2015, the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a respiratory disability to include COPD were remanded for additional development.  Subsequently in a May 2015 rating decision, service connection for COPD was granted.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was caused by in-service noise exposure.  The evidence of record reveals that the Veteran's military occupational specialty was avionic navigation systems technician.  Additionally, the Veteran is competent to report in-service noise exposure during service.  As such, acoustic trauma during service is conceded. 

The Veteran was provided with VA audio examinations in June 2010, August 2014, and April 2015.  The June 2010 VA examination report notes the Veteran's statement that he first noticed hearing loss in 1968-1969, and that he felt it was due to aircraft noise exposure.  It was noted that audiograms in service were normal, except that in November 1980 there was mild hearing loss from 500 to 2000 Hertz in the right ear.  It was also noted that post service medical evidence includes an April 1985 audiogram that reflects sensorineural hearing loss at 8000 Hertz in the right ear and a March 2010 audiogram that reflects bilateral sensorineural hearing loss.  On examination, current audiogram revealed bilateral sensorineural hearing loss.  The examiner opined that the current bilateral hearing loss is not related to service.  The examiner noted that the April 1985 finding of right ear hearing loss at 8000 Hertz is irrelevant because 8000 Hertz is not used for rating purposes.  The examiner also noted that the Veteran's hearing has decreased since the April 1985 audiogram.  The examiner opined that because such worsening took place after service, the hearing loss is not due to military service.

The August 2014 VA examination report reflects that based upon current audio testing, the Veteran has hearing loss for VA purposes.  The examiner opined that it is not at least as likely as not that the Veteran's bilateral hearing loss is caused by or a result of an event in military service.  The rationale listed is that the Veteran entered the service and separated from the service with normal bilateral hearing, according to September 1964 and May 1984 examinations.  The examiner specifically opined that delayed onset hearing loss has not been scientifically proven to occur; therefore, the Veteran's current hearing loss cannot be attributed back to military noise exposure.  

The April 2015 VA examination report reflects that based upon current audio testing, the Veteran has hearing loss for VA purposes.  The examiner opined that it is not at least as likely as not that the Veteran's bilateral hearing loss is caused by or the result of an event in military service.  The rationale listed is that the Veteran's audiograms from 1964 to 1984 did not reveal any significant shifts.  Entrance audiogram was converted from ASA to ISO standards, and there continued to be no significant differences among his thresholds.  The examiner noted that the November 1980 audiogram shows a slight decrease in hearing at 500, 1000, and 2000 Hertz.  The examiner opined that this is an outlier compared to other testing, and stated that it could have been caused by mechanical problems, middle ear problems, Eustachian tube dysfunction, noisy environment, etc.  Additionally, the examiner noted that hazardous noise does not cause a low frequency hearing loss; hazardous noise would cause hearing loss in the 3000-6000 Hertz range.  

A March 2016 VA addendum opinion, authored by the August 2014 VA examiner, notes that the Veteran worked in an office type setting from 1984 to 2009, and as such, denied occupational noise exposure.  The examiner opined that this does not change the examiner's August 2014 opinion.  

A review of the record reflects that a January 1982 service treatment record indicates the Veteran reported hearing loss secondary to noise exposure.  In his December 2010 VA Form 9 the Veteran indicated that his hearing loss began during service and has worsened since.  Unfortunately, none of the VA examination reports reflect actual consideration of the Veteran's lay statement in rendering the stated opinion, and none of the VA examination reports acknowledge the January 1982 service treatment record noting complaints of hearing loss.  Under the circumstances, the Board finds that a remand is required in order to obtain an addendum opinion which addresses this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the examiner who conducted the April 2015 VA audio examination, if the examiner is available.  The examiner must review the claims file and provide an opinion on the following: 

Regardless of the lack of any bilateral hearing loss shown at service separation, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)? 

The examiner must discuss the Veteran's conceded in-service noise exposure, his January 1982 complaint of hearing loss found in the service treatment records, and his December 2010 statement that his hearing loss began during service and has worsened ever since.  

The examiner must provide a rationale for the opinion(s) expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so. 

In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the April 2015 VA examiner is not available, another qualified examiner should be requested to provide the above opinion(s).  Should another VA examination be necessary in order to accomplish that, one should be scheduled.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




